AMENDMENT AGREEMENT

This Amendment Agreement (the “Agreement”), dated as of May 26, 2009, is by and
among Converted Organics Inc., a Delaware corporation (the “Company”) and the
investors signatory hereto (each, a “Purchaser” and collectively, the
“Purchasers”).

Reference is made to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated May 19, 2009, by and among the Company and the Purchasers,
pursuant to which the Purchasers were issued warrants (the “Existing Warrants”)
to purchase shares of Common Stock, par value $0.0001 per share (the “Common
Stock”);

WHEREAS, the Existing Warrants were issued pursuant to an effective registration
statement, file No. 333-158784 (the “Registration Statement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Purchase Agreement.

ARTICLE II
EXERCISE OF WARRANTS,
AMENDMENTS AND OTHER AGREEMENTS

Section 2.1 Exercise of Existing Warrants. Each Purchaser hereby agrees,
severally and not jointly with the other Purchasers, to exercise all of such
Purchaser’s Existing Warrants at an exercise price of $1.40 per share, for
aggregate cash proceeds to the Company from all Purchasers of $2,100,000,
otherwise pursuant to the terms of the Existing Warrants. Each Purchaser shall
execute and deliver the aggregate cash exercise price for such Existing Warrants
to the bank account designated in writing by the Company; provided, however,
that a Purchaser shall not be required to exercise such certain portion of its
Existing Warrant to the extent that Section 2(e) of the Existing Warrant is
violated by the resulting Common Stock issuance of such certain portion. The
shares underlying the Existing Warrants shall be delivered to the Purchaser’s to
the DTC account of such Purchaser set forth on the signature page hereto.

Section 2.2 Issuance of New Warrants. Each Purchaser shall be issued a new
Common Stock purchase warrant (collectively, the “Warrants”) off the
Registration Statement to purchase up to a number of shares of Common Stock
equal to the number of shares issued to such Purchaser pursuant to Section 2.1
(the “Warrant Shares”), otherwise in the form of the Existing Warrant issued
pursuant to the Purchase Agreement, except that the Exercise Price shall be
$1.61, the Termination Date shall be August 14, 2009 and Section 2(f) shall be
triggered at a VWAP of $2.42 rather than $2.10. The Company shall have a
sufficient number of shares of Common Stock reserved and available off the
Registration Statement until the Termination Date of the Warrant. The date of
the closing of the exercise of the Existing Warrants and other transactions
contemplated hereunder shall be referred to as the “Closing”.

Section 2.3 Effect on Purchase Agreement. The covenants of the Company with
respect to the Warrants and Warrant Shares shall be identical in all respects to
the covenants of the Company with respect to the Existing Warrants (and shares
of Common Stock underlying the Existing Warrants) issued pursuant to the
Purchase Agreement. Except as expressly set forth herein, all of the terms and
conditions of the Transaction Documents shall continue in full force and effect
after the execution of this Agreement, and shall not be in any way changed,
modified or superseded by the terms set forth herein. This Agreement shall not
constitute a novation or satisfaction and accord of any Transaction Document.

Section 2.4 Press Release and Prospectus Supplement. On or before 8:30 am ET on
May 27, 2009 the Company shall issue a press release reasonably acceptable to
each Purchaser disclosing the material terms of the transactions contemplated
hereby. In addition, within 1 Trading Day of the date hereof, the Company shall
file a prospectus supplement under Rule 424 under the Securities Act to the
Registration Statement disclosing the terms of the transactions hereunder.

Section 2.5 Conditions to Purchasers Obligations. The respective obligations of
the Purchasers hereunder in connection with the Closing are subject to the
following conditions being met:

(a) the accuracy in all material respects on the date of the Closing of the
representations and warranties of the Company contained herein;

(b) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing shall have been performed;

(c) the delivery of an opinion of counsel to the Company regarding this
Agreement and the issuance of the Warrants hereunder, in form and substance
reasonably acceptable to the Purchasers;

(d) there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and

(e) from the date hereof to the Closing, trading in the Common Stock shall not
have been suspended by the Commission (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the Closing), and, at any time prior to the Closing, trading in
securities generally as reported by Bloomberg Financial Markets shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to consummate the transactions hereunder.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. The Company hereby
make the representations and warranties set forth below to the Purchasers as of
the date of its execution of this Agreement:

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

(c) Issuance of Warrants. The Warrants and Warrant Share, when issued in
accordance with the terms of this Agreement and the Warrants, will be duly
authorized, validly issued, fully paid and nonassessable. Except as set forth in
the SEC Reports, there are no issued or outstanding securities and no issued or
outstanding options, warrants or other rights, or commitments or agreements of
any kind, contingent or otherwise, to purchase or otherwise acquire shares of
Common Stock or any issued or outstanding securities of any nature convertible
into shares of Common Stock. There is no proxy or any other agreement,
arrangement or understanding of any kind authorized, effective or outstanding
which restricts, limits or otherwise affects the right to vote any shares of
Common Stock.

(d) Other Representations, Warranties and Covenants. The representations and
warranties of the Company with respect to the Warrants and Warrant Shares shall
be identical in all respects to the representations and warranties of the
Company with respect to the Existing Warrants (and shares of Common Stock
underlying the Existing Warrants) issued pursuant to the Purchase Agreement and
other Transaction Documents and the Company hereby makes such representations
and warranties as though fully set forth herein as of the date hereof, and all
such representations and warranties are incorporated herein by reference.

Section 3.2 Representations and Warranties of the Purchasers. The Purchaser
hereby makes the representations and warranties set forth below to the Company
as of the date of its execution of this Agreement:

(a) Due Authorization. Such Purchaser represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by such Purchaser and constitutes the valid and binding obligation of
such Purchaser, enforceable against it in accordance with its terms.

ARTICLE IV
MISCELLANEOUS

Section 4.1 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made in accordance with
the provisions of the Purchase Agreement.

Section 4.2 Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the Existing Warrants. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

Section 4.3 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

Section 4.4 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 4.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.

Section 4.6 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

Section 4.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

Section 4.8 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

Section 4.9 Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder, by written notice to the other
parties, if the Closing has not been consummated on or before June 5, 2009.

Section 4.10 Fees and Expenses. The Company has agreed to reimburse Iroquois
Master Fund Ltd. the sum of $25,000 for its out-of-pocket legal fees and
expenses, none of which has been paid prior to the date hereof and Chardan
Capital Markets, LLC a financial advisory fee of $147,000 on the exercise of the
Existing Warrants. Except as expressly set forth herein, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Warrants or Warrant Shares.

***********************

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 
CONVERTED ORGANICS INC.
By:     
Name:
Title:



2

[PURCHASER SIGNATURE PAGES TO COIN
AMENDMENT AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Purchaser:      
Signature of Authorized Signatory of Purchaser:      
Name of Authorized Signatory:      
Title of Authorized Signatory:       

Address for Notice of Purchaser as set forth in the signature pages to the
Purchase Agreement.

Purchaser DTC Instructions:

Existing Warrants to be exercised:

3